STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re RUIZ/BROWN-MONTOYA, Minors.                                    May 12, 2016

                                                                     No. 330123
                                                                     Eaton Circuit Court
                                                                     Family Division
                                                                     LC No. 14-018980-NA


Before: HOEKSTRA, P.J., and O’CONNELL and MURRAY, JJ.

PER CURIAM.

        Respondent appeals as of right the trial court’s order terminating her parental rights.1
Because the trial court’s best interests determination was not clearly erroneous and the trial court
did not clearly err by terminating respondent’s parental rights, we affirm.

        Petitioner has five children, ranging from 3 to 8 years of age. The youngest two children
are twins and both have special medical needs, involving developmental delays. As a result, the
twins require various therapies, appointments, and medications. Perhaps most notably, one of
the twins, LB-M, has cerebral palsy and she requires the use of a feeding tube. In addition to
other medications, the twins and EB-M have breathing difficulties that require daily use of
inhalers.

        In June of 2014, petitioner received complaints that respondent had not been properly
caring for LB-M. A petition was filed in August of 2014, alleging medical neglect involving
LB-M and, more generally, petitioner made allegations involving the cleanliness of the home and
the children, the children’s nutrition, respondent’s mental health issues, respondent’s drug use,
and concerns regarding domestic violence between respondent and her boyfriend. The children
were removed from respondent’s care and placed with respondent’s mother, Theresa Brown.

        The trial court assumed jurisdiction over the children. Thereafter, in addition to the
concerns which prompted the initial petition, it became apparent during the pendency of this case
that respondent also lacked stable housing, transportation, and employment. To address the


1
  The children’s legal father’s parental rights were terminated under MCL 712A.19b(3)(a)(ii)
(desertion for 91 days or more). The termination of his parental rights is not at issue in this
appeal.


                                                -1-
various barriers to reunification, respondent received numerous services over the course of more
than a year, including mental health services, parenting time, parenting classes, and domestic
violence counseling.

        In August of 2015, petitioner filed a supplemental petition, seeking termination of
respondent’s parental rights under MCL 712A.19b(3)(c)(i), and (c)(ii). Testimony presented by
petitioner at the termination hearing revealed that respondent failed to engage in, and benefit
from, the services provided. For example, she failed to engage fully in counseling services, she
had not been able to carry parenting skills over into a real-life setting, she did not consistently
take medication prescribed for her mental health issues, and she had been unable to maintain
stable housing or income. Based on the evidence presented, the trial court found statutory
grounds for termination, explaining that respondent had not benefited from services and that
respondent was actually in a worse position than when the case began insofar as, in addition to
her other issues, she also now lacked stable employment, transportation, and adequate housing
for the children. After finding statutory grounds for termination, the trial court analyzed the
children’s best interests, noting differences between the children when applicable, and concluded
that termination was in the children’s best interests. As a result, the trial court terminated
respondent’s parental rights. Respondent now appeals as of right.

        On appeal, respondent does not challenge the trial court’s conclusion that clear and
convincing evidence supported statutory grounds for termination. Instead, respondent only
challenges the trial court’s best interests determination. Specifically, respondent asserts that the
trial court erred by considering the children collectively instead of analyzing the children’s best
interests individually. In this respect, respondent notes potential differences between the
children such as HR’s strained relationship with respondent and the twins’ demanding medical
needs. According to respondent, had the court considered the children’s needs individually, it
may have determined that respondent “could care for some of the children, even if she was
incapable of taking care of all five at once.”

        We review the trial court’s best interests determination for clear error. In re Olive/Metts
Minors, 297 Mich. App. 35, 40; 823 NW2d 144 (2012). A finding is clearly erroneous when,
“although there is evidence to support it, the reviewing court on the entire record is left with the
definite and firm conviction that a mistake has been committed.” In re JK, 468 Mich. 202, 209;
661 NW2d 216 (2003). In making that determination, “regard is to be given to the special
opportunity of the trial court to judge the credibility of the witnesses who appeared before it.” In
re Ellis, 294 Mich. App. 30, 33; 817 NW2d 111 (2011). See also MCR 2.613(C).

        If the trial court determines that clear and convincing evidence supports a statutory basis
for the termination of parental rights, “it shall order termination of parental rights if it finds ‘that
termination of parental rights is in the child’s best interests[.]’ ” In re Jones, 286 Mich. App. 126,
129; 777 NW2d 728 (2009), quoting MCL 712A.19b(5). “[W]hether termination of parental
rights is in the best interests of the child must be proved by a preponderance of the evidence.” In
re Moss, 301 Mich. App. 76, 90; 836 NW2d 182 (2013).                                    When making
a best interests determination, the trial court should weigh all available evidence. In re White,
303 Mich. App. 701, 713; 846 NW2d 61 (2014).



                                                  -2-
        To determine whether termination of parental rights is in a child's best interests,
        the court should consider a wide variety of factors that may include the child’s
        bond to the parent, the parent’s parenting ability, the child’s need for permanency,
        stability, and finality, and the advantages of a foster home over the parent’s home.
        The trial court may also consider a parent’s history of domestic violence, the
        parent’s compliance with his or her case service plan, the parent’s visitation
        history with the child, the children’s well-being while in care, and the possibility
        of adoption. [Id. at 713-714 (internal quotation marks and citation omitted).]

In addition, a child’s placement with relatives weighs against termination, and such a placement
must be considered when determining the child’s best interests. In re Olive/Metts Minors, 297
Mich. App. at 43.

        Notably, the focus of the best interests determination is on the child, In re Moss, 301
Mich. App. at 88; and, “the trial court has a duty to decide the best interests of each child
individually,” In re Olive/Metts, 297 Mich. App. at 42 (citations omitted). In most cases, “it will
be in the best interests of each child to keep brothers and sisters together;” but, “if keeping the
children together is contrary to the best interests of an individual child, the best interests of that
child will control.” Id. (citation and quotation marks omitted). When the best interests of
siblings “significantly differ,” the trial court clearly errs by failing to address those differences
and to consider the children’s individual interests. In re White, 303 Mich. App. at 715-716
(emphasis in original). See, e.g., In re Olive/Metts Minors, 297 Mich. App. at 43-44. In contrast,
if the siblings’ interests do not “significantly differ,” the trial court is not required to explicitly
make individual and redundant factual findings regarding each child’s best interests. In re White,
303 Mich. App. at 716.

        In this case, the trial court prefaced its best interests analysis by expressly stating that, for
the most part, the children were similarly situated by virtue of their placement with Brown, such
that the trial court could not “differentiate between them as far as any of the bests interest factors,
so when I speak for one I speak for all.” The trial court then thoroughly examined several
factors with respect to all the children, specifying when necessary those instances where the
children’s needs or interests differed.

        In particular, first, the trial court addressed the children’s bond with respondent, noting
that they had “affection” for respondent, but that this bond was a “neutral” factor in the court’s
analysis because the children were more strongly bonded to Brown and turned to her as their
caregiver. Under this factor, the trial court also expressly noted that the oldest child, HR, was
somewhat different than the other children insofar as he had “been pulling back from
[respondent] lately.” Second, regarding respondent’s parenting skills, the trial court discussed
respondent’s inability to provide basic necessities such as food and clothing as well as her
apparent disinterest at parenting time during which she often took telephone calls rather than
spend “quality time” with her children. Third, the trial court noted that, despite the provision of
services, respondent had not addressed her issues with domestic violence.

        Fourth, the trial court considered respondent’s mental health, noting that respondent had
not fully addressed her mental health problems and her lack of emotional stability. Fifth, in
terms of permanency and stability, the trial court reasoned that respondent could not provide

                                                  -3-
needed stability and that the children instead looked to Brown, with whom they had lived full-
time for the last 14 months and at least part-time for the majority of their lives. Under this
factor, the trial court noted that the twins, even more so than the other children, were in need of
permanency and stability in light of their severe medical needs, which Brown had proven
capable of addressing. Sixth, the trial court addressed the children’s placement with a relative,
noting that this would typically weigh against termination and in favor of a guardianship, but that
the “family dynamics” in this case were not conducive to continuing with an indefinite relative
placement in lieu of termination because the children needed finality and stability. Seventh, the
trial court addressed the importance of keeping the siblings together, finding that it was in their
best interests to remain together as siblings, particularly when they were all thriving together
with Brown and they looked to her “as their mother.” Under this factor, given the importance of
keeping the children together, the trial court rejected the suggestion that the children be separated
so that the children with special needs remained with Brown while the others returned to
respondent. Ultimately, given these various findings, the trial court concluded that the children’s
best interests were served by termination of respondent’s parental rights.

        Considering the trial court’s analysis in light of the evidence presented, we can discern
nothing clearly erroneous. The trial court plainly recognized its responsibility to consider the
needs of the children individually and it was not required to set forth duplicative analysis where
the needs of the children overlapped. In re White, 303 Mich. App. at 715-716. Further, contrary
to respondent’s argument on appeal, the trial court specifically addressed the interests of the
children individually when those interests significantly differed. Id. These differences included
those highlighted by respondent on appeal—namely, HR’s strained relationship with respondent
and the twins’ specialized medical needs. These differences provided additional justification for
the trial court’s best interest determination regarding HR and the twins, while in no way
undermining the trial court’s best interests findings that applied to all the children. Overall, the
trial court did not clearly err in its best interests determination. Because statutory grounds for
termination existed and termination was in the children’s best interests, the trial court did not
clearly err by terminating respondent’s parental rights. See MCL 712A.19b(5).

       Affirmed.



                                                              /s/ Joel P. Hoekstra
                                                              /s/ Peter D. O’Connell
                                                              /s/ Christopher M. Murray




                                                -4-